AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)
                                                                                                           ---------------   -"   --·   ---·--   .
                                                                                                                    ......               ·~··



                                    UNITED STATES DISTRICT COU T                                                  N 18 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA                                      ----
                                                                                                         CLH1K US DIS f!11CT COURT
                                                                                                    SOUTHEPN DISTRICT OF CALIFORNIA
                     United States of America                              JUDGMENT I WCRIMINAL CASE ' PUTY
                                     V.                                    (For Offenses Committed On or After November 1, 1987)



                   Ruben Zosimo Garcia-Reyes                               Case Number: l 9MJ20246

                                                                           Bridget Kennedy
                                                                           Defendant's Attorney


REGISTRATION NO. 82404298

THE DEFENDANT:
 lZl pleaded guilty to count( s) ___    ____.__________________________
                                 1 of Complaint
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                   Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                          1


 D The defendant has been found not guilty on count( s)
                                           -------------------
 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 lZl Assessment: $10 REMITTED l2l Fine: NO FINE
 l2l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, January 17, 2019
                                                                         Date of Imposition of Sentence



                                                                         HONORABLE MITCHELL D. DEMBIN
                                                                         UNITED STATES MAGISTRATE JUDGE


                                                                                                                                           20246
